Case 9:19-cv-80633-RLR Document 212 Entered on FLSD Docket 06/26/2020 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                   (Palm Beach Division)

                             Case No. 9:19-CV-80633-ROSENBERG


  SECURITIES AND EXCHANGE COMMISSION,

         Plaintiff,

  v.

  NATURAL DIAMONDS INVESTMENT CO.,
  et al.,

         Defendants,

  H.S. MANAGEMENT GROUP LLC, et al.,

        Relief Defendants.
  ______________________________________________/

                    RECEIVER’S MOTION TO COMPEL SEIGELS’
               COMPLIANCE WITH THE TRO AND RECEIVERSHIP ORDER

         Jeffrey C. Schneider, not individually, but solely in his capacity as the Court-appointed

  receiver (the “Receiver”), 1 moves this Court for the entry of an order compelling Defendant Harold

  Seigel (“Seigel”) and Relief Defendant H.S. Management Group, LLC (“HS”)—who received

  $3.8 million from the Receivership Entities—to fully comply with this Court’s (a) Order Granting

  Temporary Restraining Order, Asset Freeze, and Other Emergency Relief [DE 12](“TRO”); and

  (b) Order Granting Plaintiff Securities and Exchange Commission’s Motion for Appointment of

  Receiver [DE 20] (“Receivership Order”).




  1
    This Court appointed Mr. Schneider as receiver for Argyle Coin, LLC (“Argyle”). On March
  28, 2019, two months before the Receiver’s appointment, the Honorable Donald Middlebrooks
  appointed Mr. Schneider as Corporate Monitor for Defendants Natural Diamonds Investment Co.
  (“NDIC”) and Eagle Financial Diamond Group, Inc. (“EFDG”) in Rounds v. Natural Diamonds
  Investment Co., et al., Case No. 18-cv-81151 (the “Corporate Monitor Action”). This Court
  expanded the Receivership to include NDIC and EFDG [DE 94, 104] and the Receiver filed a
  motion to close the Corporate Monitor Action, which was granted.
Case 9:19-cv-80633-RLR Document 212 Entered on FLSD Docket 06/26/2020 Page 2 of 8



  This Court’s Orders

         1.   In the TRO, this Court issued the following order to Seigel:

                 IT IS FURTHER ORDERED that two days prior to the Show Cause
                 Hearing, Defendant H. Seigel shall: (a) make a sworn accounting to
                 this Court and the Commission of all funds, whether in the form of
                 compensation, commissions, income (including payments for
                 assets, shares or property of any kind), and other benefits (including
                 the provision of services of a personal or mixed business and
                 personal nature) received, directly or indirectly, by [Seigel]; (b)
                 make a sworn accounting to this Court and the Commission of all
                 assets, funds, or other properties, whether real or personal, held by
                 [Seigel], jointly or individually, or for its direct or indirect beneficial
                 interest, or over which it maintains control, wherever situated,
                 stating the location, value, and disposition of each such asset, fund,
                 and other property; and (c) provide to the Court and the Commission
                 a sworn identification of all accounts (including, but not limited to,
                 bank accounts, savings accounts, securities accounts and deposits of
                 any kind and wherever situated) in which he (whether solely or
                 jointly),directly or indirectly (including through a corporation,
                 partnership, relative, friend or nominee), either has an interest or
                 over which he has the power or right to exercise control.

  (TRO at 19.)

         2. This Court issued the same directive to HS (Seigel’s entity):

                 IT IS FURTHER ORDERED that two days prior to the Show Cause
                 Hearing, Relief Defendant H.S. Management shall: (a) make a
                 sworn accounting to this Court and the Commission of all funds,
                 whether in the form of compensation, commissions, income
                 (including payments for assets, shares or property of any kind), and
                 other benefits (including the provision of services of a personal or
                 mixed business and personal nature) received by H.S. Management
                 directly or indirectly; (b) make a sworn accounting to this Court and
                 the Commission of all assets, funds, or other properties, whether real
                 or personal, held by H.S. Management, jointly or individually, or for
                 [its] direct or indirect beneficial interest, or over which it maintains
                 control, wherever situated, stating the location, value, and
                 disposition of each such asset, fund, and other property; and (c)
                 provide to the Court and the Commission a sworn identification of
                 all accounts (including, but not limited to, bank accounts, savings
                 accounts, securities accounts and deposits of any kind and wherever
                 situated) in which it (whether solely or jointly), directly or indirectly



                                                     2
Case 9:19-cv-80633-RLR Document 212 Entered on FLSD Docket 06/26/2020 Page 3 of 8



                 (including through a corporation, partnership, relative, friend or
                 nominee), either has an interest or over which he has the power or
                 right to exercise control.

  (TRO at 15-16.)

         3.      The directives contained in the TRO are clear: HS and Seigel were required to

  submit a sworn accounting to the Court of all monies received and to provide details about all

  assets or accounts held solely or jointly or over which they have control or a beneficial interest.

  This was due two days prior to the show cause hearing, which occurred on May 23, 2019.

         4.      HS and Seigel, however, have never filed their accountings with the Court. On

  June 2, 2020, more than a year after the Court’s deadline, and only after the Receiver’s prodding,

  HS and Seigel filed a document titled “Notice of Compliance,” which had no attachments and no

  explanation other than a declaration that they (and Jonathan Seigel) had complied “with all

  obligations under the TRO.” [DE 208.] A search of the Court’s docket demonstrates that HS and

  Seigel have never filed an accounting with the Court.

         6.      More to the point, the “accounting” that they served on the Receiver did not provide

  any information regarding any accounts held by either HS or Seigel. In other words, neither Seigel

  nor HS identified “accounts (including, but not limited to, bank accounts, savings accounts,

  securities accounts and deposits of any kind and wherever situated) in which it (whether solely or

  jointly), directly or indirectly (including through a corporation, partnership, relative, friend or

  nominee), either has an interest or over which he has the power or right to exercise control.”

         7.      Without this information, the Receiver is unable to determine or confirm if Seigel

  or HS have any current assets. The Receiver is aware that Seigel’s wife owns a lavish home in

  Colorado that is unencumbered. The Receiver is aware that Seigel is currently living off of his

  wife’s inheritance. The Receiver does not know if this means that there are bank accounts, savings



                                                   3
Case 9:19-cv-80633-RLR Document 212 Entered on FLSD Docket 06/26/2020 Page 4 of 8



  accounts, securities accounts, or other assets in which Seigel has a direct or indirect interest or

  over which he has any control.

            8.    Instead, the accounting only generally describes how HS and Seigel supposedly

  spent the $3.8 million that they received from the Receivership Entities during the Ponzi scheme.

  But they do not provide, among other things, any information about what happened to the money

  that they allocated for “salaries” (over $900,000). They do not provide any information about the

  money allocated for “marketing” (over $700,000). They do not provide any back-up documents

  at all.

            9.    The Receivership Order likewise requires all officers of the Receivership Entities

  to cooperate with the Receiver and to provide sworn information and documentation requested by

  the Receiver. Specifically, Paragraph 9 provides:

                  The individual Receivership Entity and the entity Receivership
                  Entity’s past and/or present officers, directors, agents, attorneys,
                  managers, shareholders, employees, accountants, debtors, creditors,
                  managers and general and limited partners, and other appropriate
                  persons or entities shall answer under oath to the Receiver all
                  questions which the Receiver may put to them and produce all
                  documents as required by the Receiver regarding the business of the
                  Receivership Entity, or any other matter relevant to the operation or
                  administration of the receivership ….

  (Receivership Order at 6, ¶ 9.)

            10.   In the May 28, 2019 Order of Preliminary Injunction and Other Relief Against All

  Defendants and Relief Defendant H.S. Management Group LLC [DE 40, the “Preliminary

  Injunction”], this Court found that Seigel was an officer of both EFDG and NDIC, both of which

  are Receivership Entities. Therefore, Seigel is required to provide documentation requested by the

  Receiver, to the extent such documentation is “regarding the business of the Receivership Entity,

  or any other matter relevant to the operation or administration of the receivership …”

  (Receivership Order at 6, ¶ 9.)
                                                   4
Case 9:19-cv-80633-RLR Document 212 Entered on FLSD Docket 06/26/2020 Page 5 of 8



  The Receiver’s requests

         11.     As set forth in the Notice of Settlements and Unopposed Motion for 60 Days to File

  a Motion to Set Disgorgement and Civil Penalty Amounts as to Defendant Jose Aman and to File

  the Consents and Final Judgments Against All Other Parties filed by the SEC on June 3, 2020, HS

  and Seigel have negotiated a settlement with the SEC and have apparently reached a tentative

  agreement that would result in consent final judgments being issued. The Receiver was not

  involved in those negotiations.

         12.     Nevertheless, HS and Seigel have asked the Receiver to provide a release from the

  Receivership Estate so the settlement is a global settlement. The Receiver is trying to evaluate

  what assets HS and Seigel have, to assess the potential recoveries the Receivership Estate might

  be foregoing with such a release, so he asked HS and Seigel to comply with the Court’s accounting

  requirement.

         13.     Despite being required by the Court to do so, and despite being reminded by the

  Receiver to do so, and despite having represented to this Court that they did so, HS and Seigel

  have refused to provide any additional information. Counsel for HS and Seigel provided the

  Receiver until June 30 to consent to a “global settlement,” and only then would Seigel “resume

  where they left off in their willingness to communicate and cooperate in recovery.”

         15.     In the accounting provided by HS and Seigel, the Receiver learned for the first time

  that a portion of the money received by them had been used for an insurance policy for various

  diamonds. As the Court is well aware, many of the diamonds supposedly purchased or held by

  the Receivership Entities are missing. Therefore, if there is an insurance policy that provides

  coverage for the loss or theft of any of those diamonds, that could be a source of recovery for the

  Receivership. The Receiver therefore asked Seigel for a copy of that policy. Counsel for Seigel

  also refused to produce that.
                                                  5
Case 9:19-cv-80633-RLR Document 212 Entered on FLSD Docket 06/26/2020 Page 6 of 8



         16.     The Receivership Order requires the Receiver to bring these deficiencies to the

  Court’s (and the SEC’s) attention. 2 Accordingly, the Receiver seeks entry of an order compelling

  HS and Seigel to fully comply with their obligations under the TRO and to provide any other

  information and documents requested by the Receiver under the Receivership Order.

                                  Local Rule 7.1.A.3 Certification

         Before filing this motion, the Receiver consulted with HS and Seigel on multiple occasions,

  requesting that they comply with the Court’s orders and the Receiver’s requests, but they refused.

  The Receiver also notified the SEC, as is required under the Receivership Order.

         WHEREFORE, the Receiver respectfully requests that the Court compel the Seigels to (a)

  fully comply with their obligations under the TRO; (b) provide the Receiver with the documents

  and information he has requested under the Receivership Order; and (c) grant such other relief as

  is just and proper.




         2
            Paragraph 26 of the Receivership Order provides: The Receiver shall promptly notify the
  Court and SEC counsel of any failure or apparent failure of any person or entity to comply in any way
  with the terms of this Order.”

                                                   6
Case 9:19-cv-80633-RLR Document 212 Entered on FLSD Docket 06/26/2020 Page 7 of 8



  June 26, 2020                                         Respectfully submitted,

                                                        LEVINE KELLOGG LEHMAN
                                                        SCHNEIDER + GROSSMAN LLP
                                                        201 South Biscayne Boulevard
                                                        Citigroup Center, 22nd Floor
                                                        Miami, FL 33131
                                                        Telephone: (305) 403-8788
                                                        Facsimile: (305) 403-8789

                                                        By: s/Stephanie Reed Traband
                                                        STEPHANIE REED TRABAND
                                                        Florida Bar No. 0158471
                                                        srt@lklsg.com
                                                        mt@lklsg.com
                                                        Counsel for Receiver


                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on June 26, 2020, the foregoing document was electronically

  filed with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on all counsel of record in the manner specified in the service list below.

                                                               By: /s/ Stephanie Reed Traband
                                                               Stephanie Reed Traband, Esq.




                                           SERVICE LIST

  Via CM/ECF

  Counsel for Securities and Exchange Commission:
  Amie Riggle Berlin, Esq.
  Senior Trial Counsel
  Linda S. Schmidt, Esq.
  Senior Trial Counsel
  Securities and Exchange Commission
  801 Brickell Avenue, Suite 1800
  Miami, Florida 33131
  Email: berlina@sec.gov



                                                   7
Case 9:19-cv-80633-RLR Document 212 Entered on FLSD Docket 06/26/2020 Page 8 of 8



  Counsel for Harold Seigel, Jonathan Seigel, and H.S. Management Group LLC:
  Ellen M. Kaplan, Esq.
  Law Office of Ellen M. Kaplan P.A.
  9900 W Sample Rd Fl 3
  Coral Springs, Florida 33065
  Email: ellenkaplanesq@aol.com

  Counsel for Gold 7 of Miami, LLC:
  Aaron Resnick, Esq.
  Law Offices of Aaron Resnick, P.A.
  100 Biscayne Boulevard, Suite 1607
  Miami, Florida 33132
  E-mail: aresnick@thefirmmiami.com

  Counsel for Winners Church, Frederick Shipman, and Whitney Shipman:
  Carl Schoeppl, Esq.
  Terry A.C. Gray, Esq.
  Schoeppl Law, P.A.
  4651 North Federal Highway
  Boca Raton, Florida 33431
  Email: carl@schoeppllaw.com
         tgray@schoeppllaw.com

  Via Email

  Jose Aman, pro se
  E-mail: joseaman123@gmail.com




                                              8
